Fourth Court of Appeals
                                       San Antonio, Texas
                                             October 17, 2016

                                           No. 04-16-00618-CV

                                     In re Andrew MCADOO, D.O.

                                    Original Mandamus Proceeding1

                                                  ORDER

Sitting:         Karen Angelini, Justice
                 Luz Elena D. Chapa, Justice
                 Jason Pulliam, Justice

        The court has considered relator’s petition for a writ of mandamus and the response filed
by the real-parties-in-interest and is of the opinion that relator is not entitled to mandamus relief.
Accordingly, the petition for a writ of mandamus is DENIED. See TEX. R. APP. P. 52.8(a).
Relator’s motion for stay of the trial court’s amended order is DENIED. The court’s opinion will
issue at a later date.

           It is so ORDERED on October 17, 2016.



                                                           _________________________________
                                                           Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of October, 2016.



                                                           ___________________________________
                                                           Keith E. Hottle, Clerk




           1
           This proceeding arises out of Cause No. 2015CVT002862 D3, styled K.L.H. and O.L.H., Individually and
as Next Friend of J.P.H. v. Doctors Hospital of Laredo and Dr. Andrew McAdoo, pending in the 341st Judicial
District Court, Webb County, Texas, the Honorable Rebecca Ramirez Palomo presiding.